Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 26, 2018

                                      No. 04-17-00724-CV

                           IN THE INTEREST OF I.P., A CHILD,

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016-PA-02486
                      Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER

        After we granted Appellant’s second motion for extension of time to file the brief, we set
Appellant’s brief due on January 29, 2018. On January 26, 2018, Appellant’s court-appointed
counsel Joe Bohac advised this court that he discovered he had represented the father in the trial
of this case, but he had been appointed to represent the mother in this appeal. Based on this
conflict, he moved to withdraw and asked this court to abate the appeal for the appointment of
substitute counsel.
        On the same day, the trial court granted Joe Bohac’s motion to withdraw and appointed
Jack Davis to represent Appellant in this appeal. Attorney Joe Bohac’s motion to withdraw and
abate this appeal for appointment of counsel is MOOT.
       We set Appellant’s brief due on February 20, 2018. We encourage new court-appointed
counsel to prepare and file the brief as quickly as possible.
        Because this court must issue its opinion and judgment in this case by April 30, 2018, we
caution Appellant’s counsel and the State that any motions for extensions of time to file the
respective briefs are discouraged.




                                                    _________________________________
                                                    Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of January, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court